 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 CONSTANCE MEDEIROS,                             Case No. 3:19-CV-01525-BEN-RBB
12               Plaintiff,                        ORDER GRANTING JOINT
                                                   MOTION FOR PROTECTIVE
13         v.                                      ORDER [ECF NO. 14];
14 HOBBY LOBBY; and DOES 1 to 100,                 STIPULATED PROTECTIVE
   inclusive,                                      ORDER
15
              Defendant.
16
17
18         The parties' joint motion for protective order is GRANTED and the stipulated
19 terms, as set forth in the joint motion, (see ECF No. 14), and below are hereby
20 adopted and entered as an order of this Court.
21         1.    PURPOSE OF ORDER
22         Discovery in this action is likely to involve production of confidential,
23 proprietary, or private information for which special protection from public
24 disclosure and from use for any purpose other than prosecuting this litigation may
25 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26 enter the following Stipulated Protective Order (“Order”).
27 / / /
28 / / /
                                               1
                                                                         19-CV-01525-BEN-RBB
 1         2.    DEFINITIONS
 2         2.1   Action: This pending federal law suit, Constance Medeiros v. Hobby
 3 Lobby Stores, Inc., 3:19-cv-01525-BEN-RBB.
 4         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 5 of information or items under this Order.
 6         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for
 8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9 the Good Cause Statement.
10         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
11 their support staff).
12         2.5   Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or in responses to discovery as
14 “CONFIDENTIAL.”
15         2.6   Disclosure or Discovery Material: all items or information, regardless
16 of the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19         2.7   Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this Action.
22         2.8   House Counsel: attorneys who are employees of a party to this Action.
23 House Counsel does not include Outside Counsel of Record or any other outside
24 counsel.
25         2.9   Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this action.
27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
28 to this Action but are retained to represent or advise a party to this Action and have
                                               2
                                                                        19-CV-01525-BEN-RBB
 1 appeared in this Action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16         3.    SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18 Protected Material (as defined above), but also (1) any information copied or
19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
20 compilations of Protected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material. Any
22 use of Protected Material at trial shall be governed by the orders of the trial judge.
23 This Order does not govern the use of Protected Material at trial.
24         4.    CONTINUING JURISDICTION
25         The Court shall retain jurisdiction for a period of one (1) year after the
26 conclusion of this action to enforce the terms of the Protective Order.
27 / / /
28 / / /
                                                3
                                                                          19-CV-01525-BEN-RBB
 1         5.    DESIGNATING PROTECTED MATERIAL
 2         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 3 Each Party or Non-Party that designates information or items for protection under
 4 this Order must take care to limit any such designation to specific material that
 5 qualifies under the appropriate standards. The Designating Party must designate for
 6 protection only those parts of material, documents, items, or oral or written
 7 communications that qualify so that other portions of the material, documents,
 8 items, or communications for which protection is not warranted are not swept
 9 unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11 that are shown to be clearly unjustified or that have been made for an improper
12 purpose (e.g., to unnecessarily encumber the case development process or to impose
13 unnecessary expenses and burdens on other parties) may expose the Designating
14 Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16 designated for protection do not qualify for protection that Designating Party must
17 promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2   Manner and Timing of Designations. Except as otherwise provided in
19 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21 under this Order must be clearly so designated before the material is disclosed or
22 produced.
23         Designation in conformity with this Order requires:
24         (a)   for information in documentary form (e.g., paper or electronic
25 documents, but excluding transcripts of depositions or other pretrial or trial
26 proceedings), that the Producing Party affix at a minimum, the legend
27 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28 contains protected material. If only a portion or portions of the material on a page
                                              4
                                                                         19-CV-01525-BEN-RBB
 1 qualifies for protection, the Producing Party also must clearly identify the protected
 2 portion(s) (e.g., by making appropriate markings in the margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4 need not designate them for protection until after the Inspecting Party has indicated
 5 which documents it would like copied and produced. During the inspection and
 6 before the designation, all of the material made available for inspection shall be
 7 deemed “CONFIDENTIAL.” After the Inspecting Party has identified the
 8 documents it wants copied and produced, the Producing Party must determine which
 9 documents, or portions thereof, qualify for protection under this Order. Then, before
10 producing the specified documents, the Producing Party must affix the
11 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
12 portion or portions of the material on a page qualifies for protection, the Producing
13 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
14 markings in the margins).
15         (b)    for testimony given in depositions, that the Designating Party identify
16 the Disclosure or Discovery Material on the record, before the close of the
17 deposition of all protected testimony.
18         (c)    for information produced in some form other than documentary and for
19 any other tangible items, that the Producing Party affix in a prominent place on the
20 exterior of the container or containers in which the information is stored the legend
21 “CONFIDENTIAL.” If only a portion or portions of the information warrants
22 protection, the Producing Party, to the extent practicable, shall identify the protected
23 portion(s).
24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
25 failure to designate qualified information or items does not, standing alone, waive the
26 Designating Party’s right to secure protection under this Order for such material. Upon
27 timely correction of a designation, the Receiving Party must make reasonable efforts to
28 assure that the material is treated in accordance with the provisions of this Order.
                                                 5
                                                                          19-CV-01525-BEN-RBB
 1         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time that is consistent with the Court’s
 4 Scheduling Order and Chamber Rules.
 5         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 6 resolution process under the applicable Local Rules, including Local Rule 26.1, and
 7 Chambers Rules.
 8         6.3   Burden on Designating Party. The burden of persuasion in any such
 9 challenge proceeding shall be on the Designating Party. Frivolous challenges, and
10 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
11 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
12 the Designating Party has waived or withdrawn the confidentiality designation, all
13 parties shall continue to afford the material in question the level of protection to
14 which it is entitled under the Producing Party’s designation until the Court rules on
15 the challenge.
16         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1   Basic Principles. A Receiving Party may use Protected Material that is
18 disclosed or produced in connection with this Action only for prosecuting,
19 defending, or attempting to settle this Action. Protected Material may be disclosed
20 only to the categories of persons and under the conditions described in this Order.
21 When the Action has been terminated, a Receiving Party must comply with the
22 provisions of section 15 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24 location and in a secure manner that ensures that access is limited to the persons
25 authorized under this Order.
26         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
27 otherwise ordered by the court or permitted in writing by the Designating Party, a
28 Receiving Party may disclose any information or item designated
                                          6
                                                                         19-CV-01525-BEN-RBB
 1 “CONFIDENTIAL” only to:
 2         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
 3 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 4 to disclose the information for this Action;
 5         (b)   the officers, directors, and employees (including House Counsel) of the
 6 Receiving Party to whom disclosure is reasonably necessary for this Action;
 7         (c)   Experts (as defined in this Order) of the Receiving Party to whom
 8 disclosure is reasonably necessary for this Action and who have signed the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (d)   the court and its personnel;
11         (e)   court reporters and their staff;
12         (f)   professional jury or trial consultants, mock jurors, and Professional
13 Vendors to whom disclosure is reasonably necessary for this Action and who have
14 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (g)   the author or recipient of a document containing the information or a
16 custodian or other person who otherwise possessed or knew the information;
17         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
18 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
19 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
20 not be permitted to keep any confidential information unless they sign the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
22 agreed by the Designating Party or ordered by the court. Pages of transcribed
23 deposition testimony or exhibits to depositions that reveal Protected Material may
24 be separately bound by the court reporter and may not be disclosed to anyone except
25 as permitted under this Stipulated Protective Order; and
26         (i)   any mediator or settlement officer, and their supporting personnel,
27 mutually agreed upon by any of the parties engaged in settlement discussions.
28 / / /
                                                7
                                                                        19-CV-01525-BEN-RBB
 1         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2               PRODUCED IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4 that compels disclosure of any information or items designated in this Action as
 5 “CONFIDENTIAL,” that Party must:
 6         (a)   promptly notify in writing the Designating Party. Such notification
 7 shall include a copy of the subpoena or court order;
 8         (b)   promptly notify in writing the party who caused the subpoena or order
 9 to issue in the other litigation that some or all of the material covered by the
10 subpoena or order is subject to this Order, including a copy of this Order; and
11         (c)   cooperate with respect to all reasonable procedures sought to be
12 pursued by the Designating Party whose Protected Material may be affected.
13         If the Designating Party timely seeks a protective order, the Party served with
14 the subpoena or court order shall not produce any information designated in this
15 action as “CONFIDENTIAL” before a determination by the court from which the
16 subpoena or order issued, unless the Party has obtained the Designating Party’s
17 permission. The Designating Party shall bear the burden and expense of seeking
18 protection in that court of its confidential material and nothing in these provisions
19 should be construed as authorizing or encouraging a Receiving Party in this Action
20 to disobey a lawful directive from another court.
21         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22               PRODUCED IN THIS LITIGATION
23         (a)   The terms of this Order are applicable to information produced by a
24 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
25 produced by Non-Parties in connection with this litigation is protected by the
26 remedies and relief provided by this Order. Nothing in these provisions should be
27 construed as prohibiting a Non-Party from seeking additional protections.
28 / / /
                                               8
                                                                         19-CV-01525-BEN-RBB
 1         (b)    In the event that a Party is required, by a valid discovery request, to
 2 produce a Non-Party’s confidential information in its possession, and the Party is
 3 subject to an agreement with the Non-Party not to produce the Non-Party’s
 4 confidential information, then the Party shall:
 5                (1)   promptly notify in writing the Requesting Party and the Non-
 6 Party that some or all of the information requested is subject to a confidentiality
 7 agreement with a Non-Party;
 8                (2)   promptly provide the Non-Party with a copy of this Order, the
 9 relevant discovery request(s), and a reasonably specific description of the
10 information requested; and
11                (3)   make the information requested available for inspection by the
12 Non-Party, if requested.
13         (c)    If the Non-Party fails to seek a protective order from this court within
14 14 days of receiving the notice and accompanying information, the Receiving Party
15 may produce the Non-Party’s confidential information responsive to the discovery
16 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
17 not produce any information in its possession or control that is subject to the
18 confidentiality agreement with the Non-Party before a determination by the court.
19 Absent a court order to the contrary, the Non-Party shall bear the burden and
20 expense of seeking protection in this court of its Protected Material.
21         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED
22 MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24 Protected Material to any person or in any circumstance not authorized under this
25 Order, the Receiving Party must immediately (a) notify in writing the Designating
26 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
27 unauthorized copies of the Protected Material, (c) inform the person or persons to
28 whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                         9
                                                                          19-CV-01525-BEN-RBB
 1 request such person or persons to execute the “Acknowledgment and Agreement to
 2 Be Bound” that is attached hereto as Exhibit A.
 3        11.      INADVERTENT PRODUCTION OF PRIVILEGED OR
 4                 OTHERWISE PROTECTED MATERIAL
 5        When a Producing Party gives notice to Receiving Parties that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection,
 7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9 may be established in an e-discovery order that provides for production without
10 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
11 as the parties reach an agreement on the effect of disclosure of a communication or
12 information covered by the attorney-client privilege or work product protection, the
13 parties may incorporate their agreement in the stipulated protective order submitted
14 to the court.
15        12.      FILING UNDER SEAL
16        Pursuant to U.S. Magistrate Judge Ruben Brooks' Chambers Rules:
17        (a)      No items will be electronically filed under seal without a prior
18 application to, and order from, the judge presiding over the hearing or trial. Only
19 when the judge presiding over the hearing or trial permits filing an item or items
20 under seal may confidential material be filed with the Court under seal.
21        (b)      Whenever the Court grants a party permission to file an item under
22 seal, a duplicate disclosing all nonconfidential information shall be filed and made
23 part of the public record. The item may be redacted to eliminate confidential
24 material from the public document. The public document shall be titled to show that
25 it corresponds to an item filed under seal, e.g., “Redacted Copy of Sealed
26 Declaration of John Smith in Support of Motion for Summary Judgment.” The
27 public redacted documents shall be filed within twenty-four hours of the Court order
28 authorizing the filing of a document under seal.
                                            10
                                                                          19-CV-01525-BEN-RBB
 1         13.   MODIFICATION OF THE PROTECTIVE ORDER BY THE
 2 COURT
 3         The Court may modify the terms and conditions of the Order for good cause,
 4 or in the interest of justice, or on its own order at any time during these proceedings.
 5         14.   RIGHT TO ASSERT OTHER OBJECTIONS
 6         By stipulating to the entry of this Order, no Party waives any right it
 7 otherwise would have to object to disclosing or producing any information or item
 8 on any ground not addressed in this Order. Similarly, no Party waives any right to
 9 object on any ground to use in evidence of any of the material covered by this
10 Order.
11         15.   FINAL DISPOSITION
12         After the final disposition of this Action, within 60 days of a written request
13 by the Designating Party, each Receiving Party must return all Protected Material to
14 the Producing Party or destroy such material. As used in this subdivision, “all
15 Protected Material” includes all copies, abstracts, compilations, summaries, and any
16 other format reproducing or capturing any of the Protected Material. Whether the
17 Protected Material is returned or destroyed, the Receiving Party must submit a
18 written certification to the Producing Party (and, if not the same person or entity, to
19 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
20 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
21 that the Receiving Party has not retained any copies, abstracts, compilations,
22 summaries or any other format reproducing or capturing any of the Protected
23 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
24 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
25 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
26 work product, and consultant and expert work product, even if such materials
27 contain Protected Material.
28 / / /
                                               11
                                                                         19-CV-01525-BEN-RBB
1         16.   VIOLATION
2         Any violation of this Order may be punished by any and all appropriate
3 measures including, without limitation, contempt proceedings and/or monetary
4 sanctions.
5
          IT IS SO ORDERED:
6
7
     DATED: December 17, 2019            ____________________________
8                                        HON. RUBEN B. BROOKS
9                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            12
                                                                    19-CV-01525-BEN-RBB
